COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CHRISTIAN ALBERTO MARTINEZ,                                   No. 08-14-00130-CR
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            210th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                       Appellee.                               (TC # 2011D01837)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       Further, this Court ORDERS Appellant’s attorney, pursuant to TEX.R.APP.P. 48.4, to

send Appellant a copy of this opinion and this court’s judgment, to notify Appellant of his right

to file a pro se petition for discretionary review, and to inform Appellant of the applicable

deadlines. See TEX.R.APP.P. 48.4, 68. Appellant’s attorney is further ORDERED to comply

with all of the requirements of TEX.R.APP.P. 48.4. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.